Case: 17-20676      Document: 00514543607         Page: 1    Date Filed: 07/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 17-20676                              FILED
                                  Summary Calendar                         July 6, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
RICKY DEAN FOWLER,

                                                 Plaintiff-Appellant

v.

SHERONDA GUYTON, District Parole Officer; A. ISAAC, Parole Division
Representative; DAVID G. GUTIERREZ, Board Chairman,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CV-2665


Before DAVIS, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Ricky Dean Fowler, Texas prisoner # 542398, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint pursuant to 28 U.S.C. § 1915A(b)(1)
for failure to state a claim upon which relief may be granted. He additionally
moves for injunctive and declaratory relief and for leave to file an amended and
supplemental brief. We GRANT Fowler’s motion for leave to file an amended



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20676     Document: 00514543607      Page: 2    Date Filed: 07/06/2018


                                  No. 17-20676

and supplemental brief and have considered the brief submitted with his
motion. No further filings from Fowler are permitted by this ruling.
      Fowler argues that the defendants violated his civil rights by placing him
in a halfway house that did not meet the state requirements for transitional
housing, did not provide the types of programs necessary for him to adapt to
living in the free world, and did not meet his needs. He contends that he
requested a transfer to a different facility but that the defendants ignored his
requests. Additionally, Fowler observes that he was required to work five days
a week at the facility as a condition of his continued residence and that this
constituted indentured servitude as he received only a credit for his room and
board. Fowler’s assertions fail to state a claim for relief that is plausible on its
face. See Olim v. Wakinekona, 461 U.S. 238, 245-46 (1983); Watson v. Graves,
909 F.2d 1549, 1552 (5th Cir. 1990); Jackson v. Cain, 864 F.2d 1235, 1252 (5th
Cir. 1989).
      Next, Fowler argues that the defendant, Guyton, acted with deliberate
indifference to his medical conditions and that working 12 to 14 hour days in
the excessive heat and hot sun endangered his health causing pain, soreness,
and cramps as well as swelling in his hands, elbows, knees, and ankles. We do
not consider these claims as they are raised for the first time on appeal. See
Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).
      Because Fowler failed to state a claim for relief, his appeal fails. See
Legate v. Livingston, 822 F.3d 207, 209-10 (5th Cir. 2016). Accordingly, we
AFFIRM. Fowler’s motion for injunctive and declaratory relief is DENIED.
See FED. R. APP. P. 8(a)(1)(C).
      The district court’s dismissal and this court’s affirmance count as one
strike under 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
387 (5th Cir. 1996). Fowler is WARNED that, if he accumulates three strikes,



                                         2
    Case: 17-20676     Document: 00514543607     Page: 3   Date Filed: 07/06/2018


                                  No. 17-20676

he will not be allowed to proceed in forma pauperis in any civil action or appeal,
filed while he is incarcerated or detained in any facility, unless he is under
imminent danger of serious physical injury. See § 1915(g).




                                        3